Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of May 16, 2022 has been received and entered.  With the entry of the amendment, claims 8-16 are withdrawn, and claims 1-7 and 17-20 are pending for examination.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 17-20 in the reply filed on February 3, 2022 is acknowledged.

Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2022.

Specification
The objection to the disclosure is withdrawn due to the amendments of May 16, 2022 correcting the noted deficiencies.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) thermal spray apparatus in claim 1, (2) sacrificial composition feed apparatus in claim 1, and (3) sacrificial composition injection apparatus in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of May 16, 2022 clarifying the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2014/0255680) in view of EITHER Strock (US 2018/0030586) OR DE 41 29 120 (hereinafter ‘120), and further in view of Klein et al (US 6478234) and Zhang, et al, “Effect of Injection Angle on Particles In-flight Characteristics” (hereinafter Zhang article).
Claim 1: Lee describes a method of forming a coating system such as for an environmental barrier coating system (note 0002, 0028, 0033, 0036, 0039), where the process can include providing a substrate, which would have a target surface, where the substrate can comprise ceramic matrix composite (CMC) (note figures 3, 5, 7, and 0036, 0038, 0039, where the substrate can be substrate 10 or the substrate could be considered the article including layers 10 and 4, as in figure 3, 5 and 7).  A layer 16 or 28 (porous silicate layers) is provided on the substrate (figure 3, 5, 7), where layers 16/28 can be formed by depositing the layer by the thermal spraying method of plasma spraying (note 0033, and the described spraying 0028), where the layer can be made using a ceramic feedstock (rare earth silicate) and a sacrificial composition (fugitive polymer) where the process forms a porous coating (note 0028, 0036, 0038, 0039).
(A) As to the specific feeding of the ceramic feedstock into a heating zone of a thermal spray (plasma spray) apparatus to form a heated ceramic feedstock and entraining the heated ceramic feedstock in a plasma gas to form a heated gas stream directed towards a target surface of a substrate and further feeding the sacrificial composition (polyester) with a sacrificial composition feed apparatus into the heated gas downstream of the heating zone, and the polyester is fed into the heated gas stream at an injection angle between -30 degrees and 30 degrees with respect to a plane of the target surface of the substrate, and depositing the heated ceramic feedstock from the heated gas stream onto the target surface to form a coating thereon, Lee indicates how the ceramic feedstock powder (EBC or rare earth silicate) can be co-sprayed with the fugitive (polymer) powder, and that plasma spraying is used to fabricate the coating (note 0028, 0033), and the fugitive material may be burned off after coating leaving a porous microstructure (note 0028).
(A)(1) Further using Strock and Klein: Strock describes how two types of powders can be simultaneously thermal sprayed (co-sprayed) to provide a mixed spray of powders on the substrate surface (abstract, 0037, 0041, for example), where the powders can be different types, where one can be a sacrificial (decomposable) polymer, that is sprayed with the other powder and removed from the resulting coating giving a porous structure (note figure 1, abstract, 0040, 0044, 0070).  Where a thermal spray (plasma spray) apparatus is provided with a plasma arc gun where gases pass through an arc between spaced apart electrodes and are ionized to form a high temperature, high velocity plasma plume (flame) or stream extending downstream from the plasma gun towards the substrate (understood to thus provide a thermal spray apparatus as described in the disclosure or an equivalent thereof for 35 USC 112(f) purposes) (figure 1, and note 0033), where an attached feeders with ports 22 are provided  for feeding the first feedstock  of powder into a heating zone (the feed into the plasma) to form a heated feedstock and entraining this into a plasma gas to form a heated gas stream (with the first powder) directed towards the substrate (figure 1, note 0040), and further provides feeding the sacrificial composition (polymer) in through a second set of ports 24 located downstream of the heating zone where the first powder initially fed, can be fed at an injection angle but still enter into the plasma stream (figure 1, note oo41, 0043, 0065).  The ceramic feedstock is deposited from the heated gas stream onto the target substrate (figure 1, note claim 1).   Further, as to the injection angle for the polymer, Strock would provide a sacrificial composition feed  apparatus (ports 24 at least can be considered as this as claimed or at least substantially equivalent thereof for 35 USC 112(f) features) (figure 1, note 0034, 0040), where as discussed above, these are shown at an angle to the plasma stream and substrate (note figure 1, 0041, 0043, 0065).  Klein further describes an outlet port/powder injector assembly that would be angularly adjustable to adjust the angle of injection of powder to a heated gas stream along an axis of the stream for a thermal spray system (including plasma apparatuses) (note column 1, lines 15-40 and 60-68 and the abstract), where the adjustability allows the powder to at a chosen angle and radial distance from the gun exit to product an optimum melted powder to be carried to the surface to be coated (note column 2, lines 40-55, column 4, lines 15-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to use a plasma spray (thermal spray) apparatus as described by Strock with an adjustable sacrificial composition feed apparatus (powder  injector assembly) to use for the ports for the second material/polymer as described by Klein to result in feeding of the ceramic feedstock into a heating zone of a thermal spray (plasma spray) apparatus to form a heated ceramic feedstock and entraining the heated ceramic feedstock in a plasma gas to form a heated gas stream directed towards a target surface of a substrate and further feeding the sacrificial composition (polymer) with a sacrificial composition feed apparatus into the heated gas downstream of the heating zone, and the polymer is fed into the heated gas stream at an injection angle between -30 degrees and 30 degrees with respect to a plane of the target surface of the substrate, and depositing the heated ceramic feedstock from the heated gas stream onto the target surface to form a coating thereon as claimed to provide a desirable plasma spraying as desired by Lee, since Lee indicates plasma spraying with ceramic powder and polymer powder to form a porous coating with the polymer as removable, and co-spraying the polymer powder and ceramic (rare earth silicate), and Strock describes an apparatus to provide a desirable similar such spraying with a matrix powder to form a coating and a removable polymer powder provided in the plasma as discussed above, which would give the features described above, except the specific angle, and Klein would further indicate how outlet port/injector assemblies can be provided with adjustable angles chosen to provide an optimum melted powder, which would suggest to optimize the angle used for the injector feeding the polymer, as a result effective variable, giving an angle in the range claimed.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(A)(2) Further using ‘120 and Klein: ‘120 describes how two types of powders can be simultaneously thermal sprayed (co-sprayed) to provide a mixed spray of powders on the substrate surface (abstract, figure 1, translation pages 3-5, note spray of polymer/plastic and ceramic, for example), where the powders can be different types, such as polymer/plastic and ceramic (note translation, pages 3-5).  Where a thermal spray (plasma spray) apparatus is provided with a plasma arc gun where gases pass through an arc between spaced apart electrodes (anode, cathode) and form a plasma jet (flame) or stream extending downstream from the plasma gun towards the substrate (understood to thus provide a thermal spray apparatus as described in the disclosure or an equivalent thereof for 35 USC 112(f) purposes) (figure 1, and note translation, page 5), where an attached feeder with ports 7 or 8, etc. are provided  for feeding the first ceramic feedstock  of powder into a heating zone (the feed into the plasma) to form a heated feedstock and entraining this into a plasma gas to form a heated gas stream (with the first powder) directed towards the substrate (figure 1, note translation, pages 3, 5), and further provides feeding the polymer/plastic in through a second port 6 located downstream of the heating zone where the first powder initially fed, shown at an injection angle of 90 degrees to the plasma stream or parallel to the substrate, where this positioning puts the polymer/plastic in the colder part of the plasma stream, with the distance from the nozzle dependent on the temperature of the jet, noting that it is wanted for the polymer/plastic to melt (figure 1, note translation, page 3, 5).  The ceramic feedstock is deposited from the heated gas stream onto the target substrate (figure 1, note translation, page 5).   Further, as to the injection angle for the polymer, ‘120 would provide a sacrificial composition feed  apparatus (port 6 at least can be considered as this as claimed or at least substantially equivalent thereof for 35 USC 112(f) features) (figure 1, note 0034, 0040), where as discussed above, these are shown at an angle to the plasma stream and substrate (note figure 1, translation page 5).  Klein further describes an outlet port/powder injector assembly that would be angularly adjustable to adjust the angle of injection of powder to a heated gas stream along an axis of the stream for a thermal spray system (including plasma apparatuses) (note column 1, lines 15-40 and 60-68 and the abstract), where the adjustability allows the powder to at a chosen angle and radial distance from the gun exit to product an optimum melted powder to be carried to the surface to be coated (note column 2, lines 40-55, column 4, lines 15-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to use a plasma spray (thermal spray) apparatus as described by ‘120 with an adjustable sacrificial composition feed apparatus (powder  injector assembly) to use for the ports for the second material/polymer as described by Klein to result in feeding of the ceramic feedstock into a heating zone of a thermal spray (plasma spray) apparatus to form a heated ceramic feedstock and entraining the heated ceramic feedstock in a plasma gas to form a heated gas stream directed towards a target surface of a substrate and further feeding the sacrificial composition (polymer) with a sacrificial composition feed apparatus/system into the heated gas downstream of the heating zone, and the polymer is fed into the heated gas stream at an injection angle between -30 degrees and 30 degrees with respect to a plane of the target surface of the substrate, and depositing the heated ceramic feedstock from the heated gas stream onto the target surface to form a coating thereon as claimed to provide a desirable plasma spraying as desired by Lee, since Lee indicates plasma spraying with ceramic powder and polymer powder to form a porous coating with the polymer as removable, and co-spraying the polymer powder and ceramic (rare earth silicate), and ‘120 describes an apparatus to provide a desirable similar such spraying with a ceramic powder to form a coating and a polymer powder provided in the plasma as discussed above, which would give the features described above, except the specific angle, and Klein would further indicate how outlet port/injector assemblies can be provided with adjustable angles chosen to provide an optimum melted powder (with ‘120 also wanting to control distance of spray injection from the nozzle), which would suggest to optimize the angle used for the injector feeding the polymer, as a result effective variable, giving an angle in the range claimed.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 (B) Furthermore, as to the depositing of the coting comprising controlling the injection angle alpha of the sacrificial composition feed apparatus to modify in-flight behavior of the ceramic feedstock and produce a desired porosity of the coating, Lee notes providing the fugitive polymer in the deposited coating and then burning off the polymer to provide porosity (note 0028), and when using Strock, it indicates how the plasma spray apparatus can be provided with specific adjustable parameters and conditions for spraying, such as  flow rates (note 0065, Table V).  Strock also teaches using an angled feed as for the sacrificial powder/polymer as discussed above and wants downstream injection to help prevent overheating in the cooler area (note 0044).  When using ‘120 it notes using  the controlled downstream placement of the nozzle for feeding the polymer to put in a cooler area, which would avoid high temperature problems of decomposition (note translation, pages 2, 3, 5). Thus, it is understood that providing the controlled angle of feed for best melting for the sacrificial composition feed system as indicated by Klein and EITHER Strock OR ‘120 would indicate that the porosity would be controlled by the feed of the polymer in a desired amount to the correct angle so the correct amount of polymer provided in the deposited coating to be removed leaving porosity without vaporizing, for example, before deposition. Klein and Strock would further indicate the polymer (second) powder injector port would be independently controllable (0038, column 1, lines 60-68 of Klein), and ‘120 would show independent placement of the different powder ports (figure 1).  Lee would further indicate that the ceramic coating material can be rare earth silicate (including monosilicate or disilicate, such as of Yb) (note 0028, 0036, 0038, 0039).  Zhang article further describes how injection angle of feedstock along with carrier gas flow to provide  the feedstock into the plasma has an effect on the particles being injected and on the plasma plume, disturbing the plasma flame and giving plasma jet perturbation (so causing/affecting turbulence in the plasma flame) (note page 1, figure 1), where particle velocity and temperature conditions strongly depend on the plume and particle conditions (page 4), where increasing angle injection decreases particle temperature and velocity (as particles have less distance to travel and less change to be heated and accelerated in the hottest part of the plasma) (note page 5), and it is noted that the plasma jet can also be perturbed and cooled down by the carrier gas for the injection (note page 6), and plasma jet contours for plasma jet velocity and temperatures changes, dependent on the horizontal and perpendicular portion of the carrier gas flow rate (page 6), and that the injection angle and carrier gas flow rate influence both the plasma jet and the in-flight particle trajectory, and thus influence the particle temperature, velocity, etc. which decides the values of these parameters at certain standoff distances (page 7).
Therefore, it further would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of EITHER Strock OR ‘120, and further in view of Klein to further provide that the injection angle of the sacrificial composition is also used to modify the in-flight behavior of the ceramic feedstock to produce a desired porosity of the coating as suggested by Zhang article to give a desirable coating, because Lee indicates plasma spraying and spraying of rare earth (such as Yb) silicate and Strock OR ‘120 and Klein would further indicate control of the sacrificial polymer feed system, including injection angle, allowing porosity control, and Zhang article would indicate how the injection angle to feed coating material (which with Lee view of Strock OR ‘102 and Klein would indicate feeding the sacrificial material as well as the ceramic coating) would work with the carrier gas (note the discussion for claims 5 and 20 below as to providing the sacrificial composition entrained in a gas stream – that is, with carrier gas) to affect the resulting particle temperature and velocity (of the sacrificial material, for example), and also affect the plasma plume, including being cooled down and perturbed (add turbulence), which would also affect the in-flight behavior of the ceramic feedstock, where perturbance can affect the direction of flow in-flight of the incoming ceramic particles as well, and the cooling would affect the resulting temperature of the ceramic particles in-flight as well as they flow through the plasma, and whether or not the sacrificial particles have melted or vaporized also affects the ceramic feedstock flow in-flight as there would be more or less particles that can be impacted, etc. by the flow of ceramic particles  (note as well, for example, when using Strock, it indicates how turbulent flow can give uneven distribution of particles, note 0041), and this would affect the porosity, as there can be areas with more or less ceramic and/or sacrificial material if uneven distribution or non-melting, or more melting vs. vaporization if properly controlled, etc, and therefore, the injection angle of the sacrificial feedstock would be optimized to control melting and also with regard to in-flight behavior of the ceramic feedstock to control conditions to provide desired porosity.
Claim 2: Lee indicates using rare earth silicate for the ceramic feedstock (note 0028, 0036, 0038, 0039).
Claims 3 and 19: As to providing a feedstock of both rare earth monosilicate and disilicate, Lee indicates that the layer 28 can be made with a mixture of rare earth monosilicate and disilicate (note 0039), and thus by using both as feedstock, both would be understood to be predictably and acceptably applied as included by Naik as an option.
Claim 4: the injection angle would be optimized as discussed for claim 1 above, thus giving an injection angle of -15 degrees as claimed.
Claim 5 and 20:  as to the sacrificial composition comprising a polymeric powder entrained in a gas stream, Lee describes using a polymeric powder as discussed for claim 1 above. As to the powder entrained in a gas stream, this would occur with the spraying of the powder.  As well, when using Strock, it notes carrier gas provided for powder supply (note 0032), which would suggest that the polymer powder would acceptably be entrained in a carrier gas stream.  As well, when using ‘120, it notes how polymer powder can be provided to the plasma gas from the port 6 with a carrier gas (note translation, page 5), which would suggest that the polymer powder would acceptably be entrained in a carrier gas stream.
Claim 6: the resulting coating would be understood to be substantially free of the polymer, since the coating would be treated to remove the polymer (note Lee, 0041, 0042 and 0040 –indicating to remove the polymer by burn off, so understood to remove all, or at least be suggested to remove all to leave the pores).  Strock, when used, also indicates to remove the polymer to give a porous structure (note 0070, which again would indicate to remove all polymer).
Claim 7: the coating would be treated to remove the polymer (note Lee, 0028-- indicating to remove the polymer by heat treating (burn off), so understood to remove polymer in the coating).  Strock, when used, also indicates to remove the polymer to give a porous structure (note 0070, which again would indicate to remove polymer).
Claim 17: The rejection as provided for claims 1 and 2 above would provide the features of claim 17, where as well there would be turbulence caused in the plasma flame from the injection of the sacrificial composition as discussed in the rejection of claim 1 and the teaching of Zhang article. Note how use of a plasma spray gun giving a plasma gas stream and plasma flame discussed for Lee and Strock/’120. Furthermore, the sacrificial composition injection apparatus of claim 17 understood to equate to the sacrificial composition feed apparatus of claim 1 and thus have the same requirements for 35 USC 112(f) purposes.
Claim 18: As to providing the ceramic feedstock as at least partially molten, this would be suggested at least by Zhang article, which indicates that when thermal plama spraying, the particles are expected to be melted and impact on the substrate to form a coating (note page 1), suggesting that the ceramic feedstock to be plasma sprayed should also be at least partially molten.

Claim 18 is alternatively further rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of EITHER Strock OR ‘120, further in view of Klein and Zhang article as applied to claims 1-7, 17 and 19-20 above, and further in view of Richards, et al “Structure, composition, and defect control during plasma spray deposition of ytterbium silicate coatings” (hereinafter Richards article).
	Claim 18: As to providing the ceramic feedstock as at least partially molten, this would be suggested at least by Richards article which shows the conventional plasma spraying of the silicate material to be at least partially molten during spraying (note pages 7948-7949 discussing solidified material (so previously melted) and partially molten material, and page 7941 referring to liquid deposition), and suggests to this by heating with the plasma (where heating feedstock with plasma discussed for claim 1 above), and therefore it would have been obvious to modify Lee in view of EITHER Strock OR ‘120, further in view of Klein and Zhang article to provide the silicate ceramic feedstock as at least partially molten as suggested by Richards article with an expectation of predictably acceptable results, as Lee is plasma spraying silicate material, and Richards article indicates how such material is conventionally applied by plasma spraying in a at least partially molten form.

Note that Richards article was provided with the IDS of August 12, 2021.

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered.
The Examiner notes the arguments as to the amendment to the claim to provide that the injection angle of the sacrificial feedstock is used to modify the in-flight behavior of the heated ceramic particles, including causing turbulence, to modify the porosity.  The Examiner notes that due the amendment to the claims, the previous rejection is withdrawn and a new rejection is provided where Zhang article is added to the rejection of claims 1 and 17 and Richards article removed.  The rejection above discusses how these new features would be suggested.  As to Klein not suggesting that the angle of a nozzle introducing the sacrificial material can also be adjusted, the Examiner disagrees. Klein generally teaches that it’s system can be used for heat meltable powder (note column 2, lines 15-25), and polymers would commonly include such materials, noting ‘120, for example, discusses melting the plastic material (note page 3 of the translation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718